  Exhibit 10.5


 
NOTE CONVERSION AGREEMENT
 
This Note Conversion Agreement (this “Agreement”) is entered into as of August
29, 2017, by and among GT Biopharma, Inc., a Delaware corporation (the
“Company”), and the parties listed on Schedule A hereto.
 
WHEREAS, the Company and Bristol Investment Fund, Ltd. (“Bristol”) are party to
that certain Securities Purchase Agreement dated October 25, 2006, as amended
from time to time (the “2006 Purchase Agreement”), pursuant to which the Company
issued 0% Convertible Debentures (the “2006 Debentures”);
 
WHEREAS, the Company and Theorem Group LLC (“Theorem”) are party to that certain
Securities Purchase Agreement dated October 1, 2009, as amended from time to
time (the “2009 Purchase Agreement”), pursuant to which the Company issued 0%
Convertible Debentures (the “2009 Debentures”);
 
WHEREAS, Farhad Rostamian, Leslie Canter (“Canter”), (the foregoing individuals
and entities, collectively, the “June 2011 Investors”) and the Company are party
to that certain Securities Purchase Agreement dated June 7, 2011, as amended
from time to time (the “June 2011 Purchase Agreement”), pursuant to which the
Company issued 12% Convertible Debentures (the “June 2011 Debentures”);
 
WHEREAS, each of Alpha Capital Anstalt (“Alpha”), Adam Cohen, Canter (the
foregoing individuals and entities, collectively, the “November 2011 Investors”)
and the Company are party to that certain Securities Purchase Agreement dated
November 13, 2011, as amended from time to time (the “November 2011 Purchase
Agreement”), pursuant to which the Company issued 8% Convertible Debentures (the
“November 2011Debentures”);
 
WHEREAS, each of Ho’okipa Capital, Howard Knee, (the foregoing individuals and
entities, collectively, the (“March 2012 Investors”) and the Company are party
to that certain Securities Purchase Agreement dated March 1, 2012, as amended
from time to time (the “March 2012 Purchase Agreement”) and Transaction
Documents (as defined in the 2012 Purchase Agreement), pursuant to which the
Company issued 8% Convertible Debentures (the “March 2012 Debentures”);
 
WHEREAS, each of Alpha, Bristol (the foregoing individuals and entities,
collectively, the (“May 2012 Investors”) and the Company are party to that
certain Securities Purchase Agreement dated May 22, 2012, as amended from time
to time (the “May 2012 Purchase Agreement”) and Transaction Documents (as
defined in the 2012 Purchase Agreement), pursuant to which the Company issued 8%
Convertible Debentures (the “May 2012 Debentures”);
 
WHEREAS, each of Alpha, SV Booth Investment III (the “SV Booth”) (the foregoing
individuals and entities, collectively, the “December 2012 Note Holders”) and
the Company are party to that certain Note Purchase Agreements dated December 3,
2012, as amended from time to time (the “December 2012 Purchase Agreement”),
pursuant to which the Company issued Demand Promissory Notes (the “December 2012
Notes”);
 
WHEREAS, each of SV Booth, Theorem, (the foregoing individuals and entities,
collectively, the “10% Two-Year Senior Secured Convertible Debenture Holders”)
and the Company are party to that certain Note Purchase Agreements dated between
October 2013 and April 2014, as amended from time to time (the “10% Two-Year
Senior Secured Convertible Debenture Agreement”), pursuant to which the Company
issued Demand Promissory Notes (the “10% Two-Year Senior Secured Convertible
Debentures”);
 
WHEREAS, the Company and Theorem are party to that certain Convertible Demand
Promissory Note dated December 31, 2013, as amended from time to time (the
“December 2013 Purchase Agreement”), pursuant to which the Company issued a
Convertible Demand Promissory Note (the “December 2013 Note”);
 
WHEREAS, each of Adam Kasower (“Kasower”), SV Booth, Bristol, Munt Trust, Greg
McPherson, (the foregoing individuals and entities, collectively, the “July 2014
Investors”) and the Company are party to that certain Securities Purchase
Agreement dated July 24, 2014, as amended from time to time (the “July 2014
Purchase Agreement”), pursuant to which the Company issued 10% Convertible
Debentures (the “July 2014 Debentures”);
 
 
-1-

 
 
WHEREAS, each of William Heavener (“Heavener”), Gianna Simone Baxter (“S.
Baxter”), Anthony Baxter (“Baxter”), Scott Williams (“Williams”), Red Mango Ltd.
(“Red Mango”), Kasower (the foregoing individuals and entities, collectively,
the “October 2014 Investors”) and the Company are party to that certain
Securities Purchase Agreement dated October 14, 2014, as amended from time to
time (the “October 2014 Purchase Agreement”), pursuant to which the Company
issued 10% Convertible Debentures (the “October 2014 Debentures”);
 
WHEREAS, each of Theorem, Kasower, Heavener, S. Baxter, Baxter, Red Mango,
Bristol, Williams, (the foregoing individuals and entities, collectively, the
“March 2015 Investors”) and the Company are party to that certain Securities
Purchase Agreement dated March 12, 2015, as amended from time to time (the
“March 2015 Purchase Agreement”), pursuant to which the Company issued 10%
Convertible Debentures (the “March 2015 Debentures”);
 
WHEREAS, each of Heavener, Kasower, S. Baxter, Williams, Baxter (the foregoing
individuals collectively, the “July 2015 Investors”) and the Company are party
to that certain Securities Purchase Agreement dated July 8, 2015, as amended
from time to time (the “July 2015 Purchase Agreement”), pursuant to which the
Company issued 10% Convertible Debentures (the “July 2015 Debentures”);
 
WHEREAS, each of Heavener, S. Baxter, Baxter, Private Resources, Ltd, (the
foregoing individuals and entities collectively, the “October 2015 Investors”)
and the Company are party to that certain Securities Purchase Agreement dated
October 5, 2015, as amended from time to time (the “October 2015 Purchase
Agreement”), pursuant to which the Company issued 10% Convertible Debentures
(the “October 2015 Debentures”);
 
WHEREAS, each of Heavener, S. Baxter, Baxter, Alpha, Bristol, Williams, (the
foregoing individuals and entities collectively, the “December 2015 Investors”)
and the Company are party to that certain Securities Purchase Agreement dated
October 5, 2015, as amended from time to time (the “December 2015 Purchase
Agreement”), pursuant to which the Company issued 10% Convertible Debentures
(the “December 2015 Debentures”);
 
WHEREAS, each of Heavener, S. Baxter, Baxter, Alpha, Bristol, Kasower, Theorem,
Red Mango, SV Booth, Bristol Capital LLC, East Ventures, LLC (“East Ventures”),
Randy Berinhout, Piter Korompis, Private Resources, Ltd, Barry Wolfe, Williams,
Net Capital LLC, (the foregoing individuals and entities collectively, the “May
2016 Investors”) and the Company are party to that certain Securities Purchase
Agreement dated May 4, 2016, as amended from time to time (the “May 2016
Purchase Agreement”), pursuant to which the Company issued 10% Convertible
Debentures (the “May 2016 Debentures”);
 
WHEREAS, H.C. Wainwright and Company, LLC (“Wainwright”) (the foregoing entity
known as, the “August 2016 Investor”) and the Company are party to that certain
Securities Purchase Agreement dated August 6, 2015, as amended from time to time
(the “August 2016 Purchase Agreement”), pursuant to which the Company issued 10%
Convertible Debentures (the “August 2016 Debentures”);
 
WHEREAS, each of Heavener, S. Baxter, Baxter, Alpha, Bristol, Kasower, Bristol
Capital LLC, Williams, Private Resources Ltd, Wainwright (the foregoing
individuals and entities collectively, the “January 2017 Investors”) and the
Company are party to that certain Securities Purchase Agreement dated January 9,
2017, as amended from time to time (the “January 2017 Purchase Agreement”),
pursuant to which the Company issued 10% Convertible Debentures (the “January
2017 Debentures”);
 
WHEREAS, each of Alpha, Kasower, (the foregoing individuals and entities
collectively, the “March 2017 Investors”) and the Company are party to that
certain Securities Purchase Agreement dated March 16, 2017, as amended from time
to time (the “March 2017 Purchase Agreement”), pursuant to which the Company
issued 10% Convertible Debentures (the “March 2017 Debentures”);
 
WHEREAS, each of Alpha, Craig Osborne, (the foregoing individuals and entities
collectively, the “April 2017 Investors”) and the Company are party to that
certain Securities Purchase Agreement dated April 13, 2017, as amended from time
to time (the “April 2017 Purchase Agreement”), pursuant to which the Company
issued 10% Convertible Debentures (the “April 2017 Debentures”);
 
 
-2-

 
 
WHEREAS, each of Kasower, Red Mango, Bristol, (the foregoing individuals and
entities collectively, the “July 2017 Investors”) and the Company are party to
that certain Securities Purchase Agreement dated July 19, 2017, as amended from
time to time (the “July 2017 Purchase Agreement”), pursuant to which the Company
issued 10% Convertible Debentures (the “July 2017 Debentures”);
 
WHEREAS, each of Heavener, S. Baxter, Alpha, Bristol, Kasower, Craig Osborne,
Williams, Randy Berinhout, Red Mango, (the foregoing individuals and entities
collectively, the “August 2017 Investors”) and the Company are party to that
certain Securities Purchase Agreement dated August 16, 2017, as amended from
time to time (the “August 2017 Purchase Agreement”), pursuant to which the
Company issued 10% Convertible Debentures (the “August 2017 Debentures”);
 
WHEREAS, each of Theorem, Bristol and the Company are party to that certain
Settlement Agreement dated August 8, 2012 (the “2012 Settlement Agreement”),
pursuant to which the Company issued Convertible Notes to Theorem and Bristol in
order to settle certain claims regarding certain convertible debentures held by
Bristol (pursuant to the terms and schedules of the 2012 Settlement Agreement);
 
WHEREAS, each of Bristol Capital LLC, Bristol and the Company are party to that
certain Settlement Agreement dated August 14, 2015 (the “August 2015 Settlement
Agreement”), pursuant to which the Company issued allonges to Alpha, Bristol
Capital LLC and Bristol, increasing the principal amounts of July 2014
Debentures held by each entity (pursuant to the terms and schedules of the
August 2015 Settlement Agreement);
 
WHEREAS, each of East Ventures, SV Booth and the Company are party to that
certain Settlement Agreement dated October 7, 2015 (the “October 2015 Settlement
Agreement”), pursuant to which the Company issued allonges to East Ventures and
SV Booth, increasing the principal amounts of July 2014 Debentures held by each
entity (pursuant to the terms and schedules of the October 2015 Settlement
Agreement);
 
WHEREAS, each of Alpha, Bristol Capital LLC, Bristol, East Ventures, SV Booth
and the Company are party to that certain Second Settlement Agreement dated
November 5, 2015 (the “November 2015 Settlement Agreement”), pursuant to which
the Company issued allonges to Alpha, Bristol Capital LLC and Bristol,
increasing the principal amounts of July 2014 Debentures held by each entity
(pursuant to the terms and schedules of the November 2015 Settlement Agreement);
 
WHEREAS, Bristol, Theorem and the Company are party to that certain Settlement
Agreements dated December 7, 2015 (the “December 2015 Settlement Agreement”),
pursuant to which the Company issued allonges to Bristol and Theorem, increasing
the principal amounts of 2006 Debentures and 2009 Debentures held by each entity
(pursuant to the terms and schedules of the December 2015 Settlement Agreement);
 
WHEREAS, Alpha and the Company are party to that certain Settlement Agreement
dated April 5, 2017 (the “April 2017 Settlement Agreement”), pursuant to which
the Company issued an allonge to Alpha, increasing the principal amounts of
their March 2017 Debenture (pursuant to the terms and schedules of the April
2017 Settlement Agreement);
 
WHEREAS, Bristol, Theorem, June 2011 Investors, November 2011 Investors, March
2012 Investors, May 2012 Investors, December 2012 Note Holders, 10% Two-Year
Senior Secured Convertible Debenture Holders, July 2014 Investors, October 2014
Investors, March 2015 Investors, July 2015 Investors, October 2015 Investors,
December 2015 Investors, May 2016 Investors, August 2016 Investors, January 2017
Investors, March 2017 Investors, April 2017 Investors, July 2017 Investors, and
August 2017 Investors, Alpha, Bristol Capital LLC, East Ventures and SV Booth
are herein referred to as, each, a “Note Holder” and, collectively, the “Note
Holders”;
 
WHEREAS, the 2006 Debentures, 2009 Debentures, June 2011 Debentures, November
2011 Debentures, March 2012 Debentures, May 2012 Debentures, December 2012
Notes, 10% Two-Year Senior Secured Convertible Debentures, December 2013 Note,
July 2014 Debentures, October 2014 Debentures, March 2015 Debentures, July 2015
Debentures, October 2015 Debentures, December 2015 Debentures, May 2016
Debentures, August 2016 Debentures, January 2017 Debentures, March 2017
Debentures, April 2017 Debentures, July 2017 Debentures, and August 2017
Debentures are herein collectively referred to as the “Notes”;
 
 
-3-

 
 
WHEREAS, the 2006 Purchase Agreement, 2009 Purchase Agreement, June 2011
Purchase Agreement, November 2011 Purchase Agreement, March 2012 Purchase
Agreement, May 2012 Purchase Agreement, 10% Two-Year Senior Secured Convertible
Debenture Agreement, December 2012 Purchase Agreement, December 2013 Purchase
Agreement, July 2014 Purchase Agreement, October 2014 Purchase Agreement, March
2015 Purchase Agreement, July 2015 Purchase Agreement, October 2015 Purchase
Agreement, December 2015 Purchase Agreement, May 2016 Purchase Agreement, August
2016 Purchase Agreement, January 2017 Purchase Agreement, March 2017 Purchase
Agreement, April 2017 Purchase Agreement, July 2017 Purchase Agreement, August
2017 Purchase Agreement, 2012 Settlement Agreement, August 2015 Settlement
Agreement, October 2015 Settlement Agreement, November 2015 Settlement
Agreement, December 2015 Settlement Agreement, and April 2017 Settlement
Agreement are herein collectively referred to as the “Prior Subscription
Agreements”;
 
WHEREAS, the Prior Subscription Agreements and the Notes are herein collectively
referred to as the “Prior Transaction Documents”;
 
WHEREAS, each Note Holder hereby agrees to convert and cancel all indebtedness
of the Company to such Note Holder, including any accrued and unpaid interest or
penalties under the Notes, and the Company agrees to issue to each Note Holder
in exchange for the cancellation of all indebtedness of the Company to such Note
Holder, including any accrued and unpaid interest or penalties under the Notes,
and for no additional consideration, the number of shares of Common Stock
described in Section 1 (collectively, the “Note Conversion Shares”).
 
NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:
 
1. Cancellation of Notes; Issuance of Note Conversion Shares.  Subject to the
terms and conditions of this Agreement, in exchange for the cancellation of all
indebtedness of the Company to such Note Holder under the Notes held by such
Note Holder, including any accrued and unpaid interest or penalties under such
Notes and for no additional consideration, such number of Note Conversion Shares
set forth beside such Note Holder’s name on Schedule B attached hereto (the
“Note Conversion”).  Thereafter, the Notes converted shall solely represent the
right to receive the Note Conversion Shares hereunder, and no amounts shall
remain outstanding under such Notes and such Notes shall otherwise be of no
further force or effect. In the event a Note Conversion will result in a Note
Holder owning more than 9.99% of the total issued and outstanding common shares
of the Company, the Note Holder will be issued common stock in connection with
the Note Conversion until the Note Holder owns 9.99% of the issued and
outstanding stock of the Company. The balance of the Note Conversion will be
completed by the Company issuing the Note Holder shares of Series J Preferred
Stock. A copy of the Certificate of Designation with respect to such Series J
Preferred Stock is annexed hereto as Exhibit C.
 
2. Closing.
 
(a) Closing.  With respect to all Notes, the Note Holders shall deliver their
physical Notes (or if such Notes are lost, mutilated or destroyed, a lost note
affidavit and indemnity agreement in substantially the form attached hereto
as Exhibit A (each, an “Affidavit”)) to the Company for cancellation.
 
(b) Delivery of Shares.  Within five (5) business days from the receipt of the
physical Notes (or Affidavit, as applicable) from any Note Holder, the Company
shall deliver the applicable Note Conversion Shares to such Note Holder pursuant
to a legal opinion acceptable to the transfer agent and the Holders to be issued
by Company counsel and paid for by the Company, electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.
 
3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Note Holder as of the date hereof as follows:
 
 
-4-

 
 
(a) Organization and Standing.  The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws.  The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.  The Company is duly qualified and
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties or financial condition.
 
(b) Corporate Power.  The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement, to sell and issue the Note
Conversion Shares hereunder, and to carry out and perform its obligations under
the terms of this Agreement and the transactions contemplated hereby.
 
(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Note Conversion Shares and the performance of all of the
Company’s obligations hereunder have been taken or will be taken prior to the
applicable Closing.  This Agreement has been duly executed by the Company and
constitutes valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.
 
(d) Valid Issuance of Stock.  The Note Conversion Shares, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws.  Such Note Conversion Shares will
also be free and clear of any liens or encumbrances; provided, however, that the
Note Conversion Shares shall be subject to the provisions of this Agreement and
restrictions on transfer under state and/or federal securities laws.  The Note
Conversion Shares are not subject to any preemptive rights, rights of first
refusal or restrictions on transfer.
 
(e) Offering.  Subject in part to the accuracy of the Note Holder’s
representations in Sections 4 and 5 (if applicable) hereof, the offer, sale and
issuance of the Note Conversion Shares in conformity with the terms of this
Agreement constitute transactions exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”) and from all applicable state
securities laws.
 
(f) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Shares, or the consummation of any transaction contemplated
hereby, except (i) such filings as have been made prior to the date hereof and
(ii) such additional post-closing filings as may be required to comply with
applicable federal and state securities laws (including but not limited to any
Form D or Form 8-K filings), and with applicable general corporation laws of the
various states, each of which will be filed with the proper authority by the
Company in a timely manner.
 
4. Representations and Warranties of all Note Holders.  Each Note Holder, for
itself and for no other person, hereby represents and warrants as of the date
hereof to the Company as follows:
 
(a) Organization and Standing.  The Note Holder is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.
 
(b) Corporate Power.  The Note Holder has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Note Conversion hereunder, and to carry out and
perform its obligations under the terms of this Agreement and the transactions
contemplated hereby.
 
(c) Authorization.  All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Note Holder, necessary for the
authorization, execution, delivery and performance of this Agreement, the Note
Conversion and the performance of all of such Note Holder’s obligations
hereunder have been taken or will be taken prior to the applicable
Closing.  This Agreement has been duly executed by the Note Holder and
constitutes valid and legally binding obligations of such Note Holder,
enforceable against such Note Holder in accordance with their respective terms,
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.
 
 
-5-

 
 
(d) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Note Conversion Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.
 
(e) Own Account.  Such Note Holder understands that the Note Conversion Shares
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law in reliance upon exemptions from
regulation for non-public offerings and is acquiring the Note Conversion Shares
as principal for its own account and not with a view to or for distributing or
reselling such Note Conversion Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any such Note Conversion Shares in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or  regarding
the distribution of such Note Conversion Shares in violation of the Securities
Act or any applicable state securities law.  Such Note Holder agrees that the
Note Conversion Shares or any interest therein will not be sold or otherwise
disposed of by such Note Holder unless the shares are subsequently registered
under the Securities Act and under appropriate state securities laws or unless
the Company receives an opinion of counsel satisfactory to it (including the
opinion delivered by the Company at Closing) that an exception from registration
is available.
 
(f) Note Holder Status.  The Note Holder is either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.  Such Note Holder is not required to be registered as
a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
(g) Experience of Note Holder.  Such Note Holder, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note Conversion Shares, and has so
evaluated the merits and risks of such investment.
 
(h) Ability to Bear Risk.  Such Note Holder understands and acknowledges that
investment in the Company is highly speculative and involves substantial
risks.  Such Note Holder is able to bear the economic risk of an investment in
the Note Conversion Shares and is able to afford a complete loss of such
investment.
 
(i) General Solicitation.  Such Note Holder is not accepting the Note Conversion
Shares as a result of any advertisement, article, notice or other communication
regarding the Note Conversion Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(j) Disclosure of Information.  Such Note Holder has had the opportunity to
receive all additional information related to the Company requested by it and to
ask questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Note Conversion Shares.  Such questions
were answered to such Note Holder’s satisfaction.  Such Note Holder has also had
access to copies of the Company’s filings with the Securities Exchange
Commission under the Securities Act and Exchange Act.  The Note Holder believes
that it has received all the information such Note Holder considers necessary or
appropriate for deciding whether to consummate the Note Conversion.  The Note
Holder understands that such discussions, as well as any information issued by
the Company, were intended to describe certain aspects of the Company’s business
and prospects, but were not necessarily a thorough or exhaustive
description.  The Note Holder acknowledges that any business plans prepared by
the Company have been, and continue to be, subject to change and that any
projections included in such business plans or otherwise are necessarily
speculative in nature and it can be expected that some or all of the assumptions
underlying the projections will not materialize or will vary significantly from
actual results.
 
(k) Residency.  The residency of the Note Holder (or in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on Schedule A attached hereto.
 
 
-6-

 
 
(l) Security Holdings.  The Notes (including the aggregate and principal amounts
outstanding), held by each Note Holder, as applicable, as of the date hereof are
correctly described on Schedule B attached hereto.  The Note Holder does not
hold any other securities or equity interests in the Company other than what is
set forth opposite such Note Holder’s name on Schedule B attached
hereto, Schedule B to the Warrant Exercise Agreement, dated August 23, 2017
and Schedule B to the Preferred Stock Exchange Agreement, dated August 23, 2017,
each of which is incorporated herein by reference as though fully set forth
herein and made a part of this Agreement.
 
(m) Tax Matters.  The Note Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transaction contemplated by this Agreement.  The Note Holder understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of this investment and the transactions contemplated
by this Agreement.
 
(n)                 Restrictions on Transferability: No Endorsement. The Note
Holder has been informed of and understand the following:
 
 
i.           there are restrictions on the transferability of the Note
Conversion Shares; or
 
ii.           no federal or state agency has made any finding or determination
as to the fairness for public investment, nor any recommendation nor endorsement
of the Note Conversion Shares.
 
(o) No Other Representation by the Company.  None of the following information
has ever been represented, guaranteed or warranted to the Note Holder, expressly
or by implication by any broker, the Company, or agent or employee of the
foregoing, or by any other Person:
 
i. the approximate or exact length of time that the Note Holder will be required
to remain a holder of the Note Conversion Shares;
 
ii. the amount of consideration, profit or loss to be realized, if any, as a
result of an investment in the Company; or
 
iii. that the past performance or experience of the Company, its officers,
directors, associates, agents, affiliates or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of the Company or the return on investment.
 
5. Representations, Warranties and Covenants of Non-US Note Holders.  Each Note
Holder who is a Non-U.S. Person (as defined herein) hereby represents and
warrants to the Company as follows (provided however a Note Holder may not make
the representation in this Section 5 if it so indicates on such Note Holder’s
signature page):
 
(a) Certain Definitions.  As used herein, the term “United States” means and
includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.
 
(b) Reliance on Representations and Warranties by the Company.  This Agreement
is made by the Company with such Note Holder who is a Non-U.S. person (“Non-U.S.
Note Holder”) in reliance upon such Non-U.S. Note Holder’s representations and
warranties made herein.
 
(c) Regulation S.  Such Non-U.S. Note Holder has been advised and acknowledges
that:
 
i. the Note Conversion Shares have not been registered under the Securities Act,
the securities laws of any state of the United States or the securities laws of
any other country;
 
ii. in issuing and selling the Note Conversion Shares to such Non-U.S. Note
Holder pursuant hereto, the Company is relying upon the “safe harbor” provided
by Regulation S and/or on Section 4(a)(2) under the Securities Act;
 
 
-7-

 
 
 iii. it is a condition to the availability of the Regulation S “safe harbor”
that the Note Conversion Shares not be offered or sold in the United States or
to a U.S. person until the expiration of a period of one year following the
applicable Closing Date; notwithstanding the foregoing, prior to the expiration
of one year after the applicable Closing (the “Restricted Period”), the Note
Conversion Shares may be offered and sold by the holder thereof only if such
offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. person, the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from registration requirements of the Securities
Act, or (B) the offer and sale is outside the United States and to other than a
U.S. person.
 
(d) Certain Restrictions on Note Conversion Shares.  Such Non-U.S. Note Holder
agrees that with respect to the Note Conversion Shares until the expiration of
the Restricted Period:
 
i. such Non-U.S. Note Holder, its agents or its representatives have not and
will not solicit offers to buy, offer for sale or sell any of the Note
Conversion Shares or any beneficial interest therein in the United States or to
or for the account of a U.S. person during the Restricted Period;
notwithstanding the foregoing, prior to the expiration of the Restricted Period,
the Note Conversion Shares may be offered and sold by the holder thereof only if
such offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. person, the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from registration requirements of the Securities
Act; or (B) the offer and sale is outside the United States and to a person
other than a U.S. person; and
 
ii. such Non-U.S. Note Holder shall not engage in hedging transactions with
regards to the Note Conversion Shares unless in compliance with the Securities
Act.
 
The foregoing restrictions are binding upon subsequent transferees of the Note
Conversion Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Note Holder agrees that after the Restricted Period,
the Note Conversion Shares may be offered or sold within the United States or to
or for the account of a U.S. person only pursuant to applicable securities laws.
 
(e) Directed Selling.  Such Non-U.S. Note Holder has not engaged, nor is it
aware that any party has engaged, and such Non-U.S. Note Holder will not engage
or cause any third party to engage, in any directed selling efforts (as such
term is defined in Regulation S) in the United States with respect to the Note
Conversion Shares.
 
(f) Location of Non-U.S. Note Holder. Such Non-U.S. Note Holder: (i) is
domiciled and has its principal place of business or registered office outside
the United States; (ii) certifies it is not a U.S. person and is not acquiring
the Note Conversion Shares for the account or benefit of any U.S. person; and
(iii) at the time of the applicable Closing, the Non-U.S. Note Holder or persons
acting on the Non-U.S. Note Holder’s behalf in connection therewith are located
outside the United States.
 
(g) Distributor; Dealer.  Such Non-U.S. Note Holder is not a “distributor” (as
defined in Regulation S) or a “dealer” (as defined in the Securities Act).
 
(h) Notation of Restrictions.  Such Non-U.S. Note Holder acknowledges that the
Company shall make a notation in its stock books regarding the restrictions on
transfer set forth in this section and shall transfer such shares on the books
of the Company only to the extent consistent therewith.
 
 
(i) Compliance with Laws. Such Non-U.S. Note Holder is satisfied as to the full
observance of the laws of such Non-U.S. Note Holder’s jurisdiction in connection
with the Note Conversion, including (i) the legal requirements within such
Non-U.S. Note Holder’s jurisdiction for the Note Conversion, (ii) any foreign
exchange restrictions applicable to such Note Conversion, (iii) any governmental
or other consents that may need to be obtained and (iv) the income tax and other
tax consequences, if any, that may be relevant to the exchange, holding,
redemption, sale or transfer of such securities.  Such Non-U.S. Note Holder’s
participation in the Note Conversion and such Non-U.S. Note Holder’s continued
beneficial ownership of the Note Conversion Shares will not violate any
applicable securities or other laws of such Non-U.S. Note Holder’s jurisdiction.
 
 
-8-

 
 
6. Waiver and Release.  Effective immediately upon the Note Conversion with
respect to the Notes held by each Note Holder:
 
(a) Such Note Holder expressly forfeits and waives any and all anti-dilution and
piggyback registration rights under any and all Prior Transaction Documents or
otherwise applicable to the Notes, including any anti-dilution rights such Note
Holder may have with respect to the issuances of any capital stock or other
securities of the Company pursuant to previous transactions and pursuant to this
Agreement.
 
(b)       Such Note Holder unconditionally, irrevocably and absolutely releases
and discharges the Company, and any parent and subsidiary corporations,
divisions and affiliated corporations, partnerships or other entities of the
Company, past and present, as well as the Company’s past and present employees,
officers, directors, agents, principals, shareholders, successors and assigns
from all claims, losses, demands, interests, causes of action, suits, debts,
controversies, liabilities, costs, expenses and damages related to the waiver of
anti-dilution and piggyback registration rights above, any security interest
pursuant to any Prior Transaction Documents or otherwise over any collateral of
the Company, or related in any way to any rights such Note Holder may have to
equity or debt securities of the Company, other than as provided under this
Agreement, any other agreement entered into contemporaneously herewith or set
forth on the schedules hereto and thereto.  This release includes, but is not
limited to, any tort, contract, common law, constitution or other statutory
claims (including but not limited to any claims for attorneys’ fees, costs and
expenses).
 
(c) Such Note Holders and the Company expressly waives such Note Holder’s or
Company’s (as applicable) right to recovery of any type, including damages or
reinstatement, in any administrative court or action, whether state or federal,
and whether brought by such Note Holder or Company or on such Note Holder’s or
Company’s (as applicable) behalf, related in any way to the matters released
herein.
 
(d) Such Note Holder and the Company declares and represents that it intends
this Agreement to be complete and not subject to any claim of mistake, and that
the release of the claims described herein expresses a full and complete release
and it intends the release of such claims to be final and complete.
 
(e) The parties acknowledge that this release is not intended to bar any claims
that, by statute, may not be waived and shall not waive any indemnification
rights previously granted in Prior Transaction Documents.
 
(f)                  The Company unconditionally, irrevocably and absolutely
releases and discharges such Note Holder, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
entities of such Note Holder, past and present, as well as the such Note
Holder’s past and present employees, officers, directors, agents, principals,
shareholders, successors and assigns from all claims, losses, demands,
interests, causes of action, suits, debts, controversies, liabilities, costs,
expenses and damages related to any Prior Transaction Documents or otherwise
over any collateral of the Company, or related in any way to any obligations
such Note Holder may have to the Company, other than as provided under this
Agreement or set forth on the schedules hereto.  This release includes, but is
not limited to, any tort, contract, common law, constitution or other statutory
claims (including but not limited to any claims for attorneys’ fees, costs and
expenses).
 
 
-9-

 
 
7.            Covenants.
 
(a) On or about the date of this Agreement, the Company is entering into Note
Conversion Agreements, Preferred Stock Exchange Agreements, and Warrant Exercise
Agreements with the debenture holders, the preferred stock holders and the
warrant holders of the Company. Pursuant to these agreements, common stock and
sometimes Series J Preferred Stock will be issued upon the conversion of
debentures, conversion of old preferred stock and the exercise of warrants
(collectively the “Newly Issued Capital Stock”). The Note Holder’s “New Stock”
is the common stock received pursuant to this Agreement, any Preferred Stock
Exchange Agreement and any Warrant Exercise Agreement of even date herewith,
together with the number of common shares into which the Note Holder’s Series J
Preferred Stock received by virtue of the same agreements, is convertible. The
“Note Holder’s Percentage” is the percentage of the Note Holder’s New Stock
compared to the total of the Newly Issued Capital Stock. At all times during the
one-year period immediately following the Closing in which the Note Holder
participates (“Restricted Period”), beginning on the Closing Date, such Note
Holder hereby agrees with the Company that such Note Holder shall not sell on
any one day, any shares of the Company’s capital stock in excess of the Note
Holder’s Percentage of the Company’s trading volume on that day. The foregoing
restriction was requested by the Company of each Note Holder and was not
requested by any Note Holder. Each Note Holder shall make its own determination
of when to sell and when not to sell independently of any other Note Holder and
not as a part of any group. Notwithstanding the foregoing, the restrictions set
forth in this Section 7(a) will terminate with respect to any Note Conversion
Shares when the Company has any registration statement declared effective by the
Securities and Exchange Commission. The Company undertakes and agrees to notify
each Note Holder in writing (which may be via e-mail to with a ‘read receipt
requested’) of the effective date on the same day that the Company receives
notice of such effective date.  The parties hereto acknowledge and agree that,
except as set forth in this Agreement, the Company is under no obligation to
register any of the Note Conversion Shares. The Note Holder’s Percentage is
listed on Schedule A. Notwithstanding anything herein to the contrary, during
the Restricted Period, the Holder may, directly or indirectly, sell or transfer
all, or any part, of the Shares or the Warrant Shares (the “Restricted
Securities”) to any Person (an “Assignee”) in a transaction which does not need
to be reported on the Nasdaq consolidated tape, without complying with (or
otherwise limited by) the restrictions set forth in this Section 7(a); provided,
that as a condition to any such sale or transfer an authorized signatory of the
Company and such Assignee duly execute and deliver a leak-out agreement in the
form of this Section 7(a) (an “Assignee Agreement”, and each such transfer a
“Permitted Transfer”) and, subsequent to a Permitted Transfer, sales of the Note
Holder and all Assignees (other than any such sales that constitute Permitted
Transfers) shall be aggregated for all purposes of this Section 7(a) and all
Assignee Agreements.
 
(b) The Company hereby represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the terms
offered to any Note Holder with respect to the terms hereunder and the Note
Conversion Shares is or will be more favorable to any other Note Holder than
those offered under this Agreement (including by way of any written or verbal
side or separate agreements). If, and whenever on or after the date hereof, the
Company offers different terms to another Note Holder, then (i) the Company
shall provide notice thereof to all Note Holders promptly following the
occurrence thereof and (ii) the terms and conditions of this Agreement shall be,
without any further action by the Holder or the Company, automatically and
retroactively amended and modified in an economically and legally equivalent
manner such that all Note Holders shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) granted to such other
Note Holder, provided that upon written notice to the Company at any time a Note
Holder may elect not to accept the benefit of any such amended or modified term
or condition, in which event the term or condition contained in this Agreement
shall apply to the Note Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Note Holder.
 
(c)  This Agreement shall be effective with respect to Holders who accept this
offer only if Holders possessing not less than 100% of the outstanding Note
principal and interest accept this offer and execute and deliver a copy of this
Agreement to the Company on or before September 1, 2017. If this Agreement
becomes effective and the transaction documents are executed on or before 8:30
a.m. on August September 5, 2017, then on or before 9:00 a.m. Eastern Time on
September 5, 2017, the Company shall file a Current Report on Form 8-K with the
Commission. From and after such filing, the Company represents to the Note
Holders that it shall have publicly disclosed all material, non-public
information delivered to it by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents.
 
 
-10-

 
 
(d) Except with respect to the material terms and conditions of the transactions
contemplated by this Agreement, the Company covenants and agrees that neither
it, nor any other Person acting on its behalf, will provide any Note Holder or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Note Holder shall
have entered into a written agreement with the Company regarding the
confidentiality and use of such information. The Company understands and
confirms that each Note Holder shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
 
8. Miscellaneous.
 
(a) Restriction Notations. The provisions of this Subsection 8(a) and Subsection
8(d) below, apply to all common shares received by any Note Holder pursuant to a
Note Conversion Agreement, a Preferred Stock Exchange Agreement, or a Warrant
Exercise Agreement and shares of common stock into which Series J Preferred
Stock is converted, which shares of Series J Preferred Stock are received
pursuant to the same agreements. Collectively these shares are referred to in
this Subsection 8(a) and Subsection 8(d) as the “Shares”.
 
i. Except as otherwise provided in this Agreement, the Company shall not make
any notations on its records or give any instructions to the registrar and
transfer agent of the Company (along with any successor transfer agent of the
Company, the “Transfer Agent”) implementing any restrictions on transfer.
 
ii. Company and Transfer Agent records evidencing the Shares shall not contain
any restriction notation (including any restriction notation under this Section
8(a)): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144, (iii) if such Shares are eligible for sale under Rule 144
or (iv) if such restriction notation is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities and Exchange Commission).
The Company shall cause its counsel to issue a legal opinion to the Transfer
Agent promptly if required by the Transfer Agent or requested by a Note Holder
to effect the removal of the restriction notation hereunder. If all or any
Series J Preferred Stock is converted at a time when there is an effective
registration statement to cover the resale of the Note Conversion Shares, Common
Stock issuable upon conversion of the Series J Preferred Stock (“Series J
Conversion Shares”) or if the Shares may be sold under Rule 144 or if such
restriction notation is not otherwise required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission) then such Shares and Series J Conversion Shares
shall be issued free of all restriction notations. The Company agrees that
following such time as such restriction notation is no longer required under
this Section 8(a), it will, no later than three business days following the
request by a Note Holder to the Company that the restriction on the Note
Holder’s shares be removed (such third business day, the “Restriction Notation
Removal Date”), cause the Transfer Agent to transfer the Shares upon the request
of the Note Holder by crediting the account of the Note Holder's prime broker
with the Depository Trust Company System as directed by such Note Holder. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 8. Without limiting the generality of the foregoing and subject to the
volume limitations of Section 7(a), provided a Note Holder is not an affiliate
of the Company and the Company is current in its reporting obligations, the Note
Conversion Shares and Series J Conversion Shares may be sold under Rule 144
without restriction and the Company will provide the required legal opinions in
connection with such sales.
 
 
-11-

 
 
iii. In addition to the Note Holder's other available remedies, the Company
shall pay to a Note Holder, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Shares (based on the VWAP of the Common Stock of the
Company on the date a request for restriction notation removal is submitted to
the Transfer Agent) to which a removal of a restriction notation was requested
and subject to Section 8(a)(ii), $10 per business day (increasing to $20 per
business day five (5) business days after such damages have begun to accrue) for
each business day after the Restriction Notation Removal Date until such stock
is delivered without a restriction notation. Nothing herein shall limit such
Note Holder's right to pursue actual damages for the Company's failure to
transfer Shares or Series J Conversion Shares as required by this Agreement, and
such Note Holder shall have the right to pursue all remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. For the purposes of this section, "VWAP" means, for
any date, the price determined by the first of the following clauses that
applies: (a) if the Common Stock is then listed or quoted on a Trading Market,
the daily volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the Trading Market on which the Common Stock is
then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) if the
OTC Bulletin Board is not a Trading Market, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board, (c) if the Common Stock is not then listed or quoted for trading
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the "Pink Sheets" published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Note Holders of a
majority in interest of the Securities then outstanding and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company. For the purposes of this section, “Trading Market” means any of the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the NYSE MKT, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange, the OTC Bulletin Board, or any market of the OTC Markets, Inc. (or any
successors to any of the foregoing).
 
In addition to such Note Holder’s other available remedies, in the event that
the Shares are delivered more than 5 Trading Days following the date hereof (or
if issued pursuant to the Series J Preferred, following conversion) or a legal
opinion required above is not delivered to the Transfer Agent prior to the
expiration of its effectiveness (“Required Delivery Date”), Company shall pay to
a Note Holder, in cash, (i) as partial liquidated damages and not as a penalty,
for each $1,000 of Shares (based on the VWAP of the Common Stock on the date
such Securities are required to be delivered), $10 per Trading Day (increasing
to $20 per Trading Day five (5) Trading Days after such damages have begun to
accrue) for each Trading Day after the Required Delivery Date until such Shares
or Series J Conversion Shares are delivered without a legend and (ii) if the
Company fails to (a) issue and deliver (or cause to be delivered) to a Note
Holder by the Required Delivery Date, Shares or Series J Conversion Shares
without legends that is free from all restrictive and other legends and (b) if
after the Required Delivery Date such Note Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Note Holder of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock that such Note Holder
anticipated receiving from the Company without any restrictive legend, then, an
amount equal to the excess of such Note Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of (A)
such number of that the Company was required to deliver to such Note Holder by
the Required Delivery Date multiplied by (B) the lowest closing sale price of
the Common Stock on any Trading Day during the period commencing on the date of
the delivery by such Note Holder to the Company of the applicable Shares or
Series J Conversion Shares (as the case may be) and ending on the date of such
delivery and payment under this clause (iii).
 
(b) Transfers.  Subject to Section 7 above, the Company hereby confirms that it
will not require a legal opinion or “no action” letter from any Note Holder who
desires to transfer the Note Conversion Shares or Series J Conversion Shares in
compliance with Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act (“Rule 144”).
 
 
-12-

 
 
(c)         Registration Rights. Holders of Note Conversion Shares will have the
registration rights described in Exhibit B hereto.
 
(d)       Furnishing of Information. Until the earliest of the time that no Note
Holder owns Notes or Shares, the Company covenants to maintain the registration
of its Common Stock under Section 12(b) or 12(g) of the Exchange Act.  During
the period that the Note Holders own Notes or Shares, the Company shall timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company pursuant to the
Exchange Act, even if the Company is not then subject to the reporting
requirements of the Exchange Act.
 
 (e) Tacking.  Each party hereto acknowledges that the holding period for the
Note Conversion Shares and Series J Conversion Shares may be tacked back to the
date the Note cancelled and exchanged therefor was initially issued and the
Company shall take no position contrary to this position.
 
(f) Reliance on Representations and Warranties by the Company.  Each Note Holder
acknowledges that the representations and warranties contained herein are made
by it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Note Holder’s
eligibility to purchase the Note Conversion Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Note Conversion Shares under applicable
securities legislation. The Note Holder further agrees that the representations
and warranties made by the Note Holder will survive the Note Conversion and will
continue in full force and effect notwithstanding any subsequent disposition of
the Note Holder of such Note Conversion Shares.
 
(g) Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.
 
(h) Entire Agreement.  This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.
 
(i) Notices.  All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice.  
The addresses for such communications shall be: (i) if to the Company, to: GT
Biopharma, Inc., Attn: Chief Financial Officer, 4100 South Ashley Drive, Suite
600, Tampa, FL 33602, and (ii) if to the Note Holders, to the addresses as
indicated on the signature pages attached hereto.
 
(j) Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Note Holders holding at least a
majority in interest of the Note Conversion Shares then outstanding or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought; provided, that all waivers, modifications, supplements or
amendments effected by less than all Note Holders impact all Note Holders in the
same fashion.  No waiver with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(k) Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
(l) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
 
-13-

 
 
(m) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.
 
(n) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principals of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of New York.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of New York for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. In addition to any other rights or remedies hereunder, any
indemnification provisions granted to a Note Holder shall continue to survive
and apply to such Note Holder as if such rights were granted hereunder.
 
(o) Survival.  The representations and warranties contained herein shall survive
the Closings for the applicable statute of limitations.
 
(p) Execution.  This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.
 (q) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(r) Independent Nature of Obligations and Rights.  The obligations of each Note
Holder and hereunder are several and not joint with the obligations of any other
Note Holder, and no Note Holder shall be responsible in any way for the
performance or non-performance of the obligations of any other Note Holder
hereunder.  Nothing contained herein and no action taken by any Note Holder
hereto shall be deemed to constitute the Note Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Note Holders are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby. The
Company and each Note Holder confirms that such Note Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. Each Note Holder shall be entitled to
independently protect and enforce its rights under this Agreement and it shall
not be necessary for any other Note Holder to be joined as an additional party
in any proceeding for such purpose.
 
(s) No Third Party Beneficiaries.  Nothing in this Agreement shall provide any
benefit to any third party nor entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties hereto
that this Agreement shall not otherwise be construed as a third party
beneficiary contract.
 
 
-14-

 
 
(t) Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.
 
(u) WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.
 
 
 
 
 
-15-

 
 
 
Signature page to
Note Conversion Agreement
(Company)
 
IN WITNESS WHEREOF, the parties have caused this Note Conversion Agreement to be
duly executed and delivered as of the date and year first written above.
 
 
“Company”
GT Biopharma, Inc.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
-16-

 
 
 
Signature page to
Note Conversion Agreement
(Note Holders)
 
IN WITNESS WHEREOF, the parties have caused this Note Conversion Agreement to be
duly executed and delivered as of the date and year first written above.
 
 
“Note Holders”
 
 
 
 
 
If by an individual:
 
 
 
 
 
 
 
 
 
 
 
Printed Name:
 
 
 
Residency:
 
 
 
 
 
 
 
 
 
 
 
If by an entity:
 
 
 
 
 
 
 
 
 
 
Name of entity
 
 
 
 
 
 
By:
 
 
 
Printed Name:
 
 
 
Title:
 
 
 
Principal Place of Business:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address for Notice:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 

 
 
 
 
-17-

 
 
 
Schedule A
 
 
 
Percentage
 
 
 
Bristol Investment Fund*
 
21.515%
Theorem Group*
 
14.507%
James W. Heavener*
 
11.175%
Adam Kasower*
 
10.515%
Canyons Trust
 
10.407%
Red Mango*
 
9.096%
Alpha Capital *
 
7.374%
Scott Booth Investments III*
 
5.551%
Bristol Capital*
 
2.954%
East Ventures Inc*
 
2.136%
HC Wainwright*
 
1.065%
Raymond Pribadi (Private Resources) *
 
0.653%
Scott Williams*
 
0.554%
Randy Berinhout*
 
0.398%
Craig Osborne*
 
0.393%
Adam Cohen*
 
0.321%
Les Cantor*
 
0.319%
Munt Trust*
 
0.245%
Gianna Simone Baxter*
 
0.183%
Farhad Rastanian*
 
0.132%
Howard Knee*
 
0.121%
Ho'okipa Capital Partners Inc*
 
0.120%
Anthony Baxter*
 
0.085%
Piter Korompis*
 
0.057%
Greg McPherson*
 
0.049%
Net Capital*
 
0.039%
Barry Wolfe*
 
0.025%
John Brady
 
0.009%
Brannon Family Office LLLP
 
0.002%
 
 
 
Total
 
100.000%

 
*Party to this agreement 
 
 
 
 
 
 
-18-

 
 
Schedule B
 
Note Conversion Shares
 
(see attached)
 
 
 
 
 
 
 
 
 
-19-

 
 
EXHIBIT A
 
LOST NOTE AFFIDAVIT AND INDEMNITY AGREEMENT
 
 
[_______________] (the “Note Holder”), by and through its duly authorized
person, hereby certifies:
 
1.           This Lost Note Affidavit and Indemnity Agreement (the “Agreement”),
entered into effective as of [_____________ __, 20__], relates to (1) the
Securities Purchase Agreement (the “Purchase Document”) dated as of
[______________ __, 20__] by and among OXIS International, Inc., a Delaware
corporation (the “Company”) and the Note Holder, and (2) the [__% Convertible
Debentures] (the “Note”) dated as of [______________ __, 20__], made by Company
payable to Note Holder in the original principal amount of ___________________
(______________).
 
2.           Note Holder hereby represents, warrants, and agrees as follows:
 
a.           After having conducted a diligent investigation of its records and
files, Note Holder has been unable to find the Note and believes that such Note
has been lost, misfiled, misplaced, or destroyed.
 
b.           Note Holder has not assigned, encumbered, endorsed, pledged, or
hypothecated the Note, or otherwise transferred to another individual or entity
any right, title, interest, or claim in, to, or under the Note.
 
c.           Note Holder agrees that if it ever finds the Note, it will promptly
notify Company of the existence of the Note, mark the Note as canceled, and
forward the Note to Company or the Company’s designee.
 
d.           Note Holder shall indemnify Company for, and hold Company harmless
from and against, any damages, liabilities, losses, claims (including any claim
by any individual or entity for the collection of any sums due under or with
respect to such Note), or expenses arising out of, or resulting from, (i) Note
Holder’s inability to find and deliver the Note to Company, or (ii) any
inaccuracy or misstatement of fact in, or breach of any representation,
warranty, agreement, or duty in or under, this Agreement.
 
3.           This Agreement may be executed in counterparts, each of which shall
be identical and all of which, when taken together, shall constitute one and the
same instrument.
 
4.           This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware (without regard to any conflicts of laws
provisions thereof).
 
[Remainder of page intentionally left blank]
 

 
-20-

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.
 
 
“NOTE HOLDER”
 
 
 
 
 
If by an individual:
 
 
 
 
 
Printed Name:
 
 
 
 
 
 
 
 
 
 
 
If by an entity:
 
 
 
 
 
 
Name of entity
 
 
 
 
 
 
By:
 
 
 
Printed Name:
 
 
 
Title:
 
 

 
DWAC Instructions:
______________________________________________
______________________________________________
______________________________________________
______________________________________________
 
 
ACCEPTED AND AGREED
 
 
“COMPANY”
 
OXIS INTERNATIONAL, INC.
a Delaware corporation
 
 
 
By:                                                                                 
Printed Name:                                                              
Title:                                                                              
 
 
-21-

 
 
EXHIBIT B
 
REGISTRATION RIGHTS
 
 
1.1 Company Registration.  If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to a corporate reorganization or other Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:
 
(a) promptly give written notice of the proposed registration to all Note
Holders; and
 
(b) use its commercially reasonable efforts to include in such registration (and
any related qualification under blue sky laws or other compliance), except as
set forth in Section 1.2 of this Exhibit B below, and in any underwriting
involved therein, all of such Registrable Securities as are specified in a
written request or requests made by any Note Holder or Note Holders received by
the Company within 10 days after such written notice from the Company is mailed
or delivered.  Such written request may specify all or a part of a Note Holder’s
Registrable Securities.
 
1.2 Underwriting.  If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Note Holders as a part of the written notice given pursuant to
Section 1.1(a) of this Exhibit B.  In such event, the right of any Note Holder
to registration pursuant to this Section 1.2 shall be conditioned upon such Note
Holder’s participation in such underwriting and the inclusion of such Note
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Note Holders proposing to distribute their securities through such
underwriting shall (together with the Company, the Other Selling Stockholders
and other holders of securities of the Company with registration rights to
participate therein distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 1.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, and (ii) second, to the Note Holders and Other Selling
Stockholders requesting to include Registrable Securities and Other Shares in
such registration statement based on the pro rata percentage of Registrable
Securities and Other Shares held by such Note Holders and Other Selling
Stockholders, assuming conversion and (iii) third, to the Other Selling
Stockholders requesting to include Other Shares in such registration statement
based on the pro rata percentage of Other Shares held by such Other Selling
Stockholders, assuming conversion.
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration.  Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
 
              1.3 Right to Terminate Registration.  The Company shall have the
right to terminate or withdraw any registration initiated by it under
this Exhibit B prior to the effectiveness of such registration whether or not
any Note Holder has elected to include securities in such registration.
 
1.4 Definitions.  The following definitions shall apply for the purposes of
this Exhibit B:
 
(a) “Other Selling Stockholders” shall mean persons other than Note Holders who,
by virtue of agreements with the Company, are entitled to include their Other
Shares in certain registrations hereunder.
 
 
-22-

 
 
(b) “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.
 
(c) “Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the conversion of the Notes and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.
 
 
 
 
 
 
-23-
